Citation Nr: 1142529	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  10-42 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg condition.

2.  Entitlement to service connection for a right leg condition.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1942 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied the Veteran's claim for service connection for a right leg condition, and the Veteran did not timely file a notice of disagreement with this decision.

2.  The evidence received since the April 2005 rating decision relating to the Veteran's right leg condition is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right leg condition.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision denying the Veteran's claim for entitlement to service connection for a right leg condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right leg condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the previously disallowed claim for service connection for a right leg condition has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);.  Accordingly, the Board will proceed with a decision on the Veteran's petition to reopen.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2011).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran initially filed his claim of entitlement to service connection for a right leg condition in January 2003.  This claim was denied by an RO rating decision dated March 2003.  The RO denied the Veteran's claim because while the Veteran demonstrated that he received treatment in service for a right leg condition, the record demonstrated no permanent residual or chronic disability as a result of such condition.  The Veteran did not appeal this decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  The evidence under consideration at the time of the January 2003 denial included the Veteran's service treatment records and the Veteran's lay statements.

Prior to the November 2009 rating decision on appeal in the instant case, as noted above, the most recent final decision occurred in a rating decision dated April 2005.  In that decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a right leg condition due to a lack of new and material evidence, because the evidence of record did not demonstrate that the Veteran had a chronic disability of the right leg incurred in or caused by service, nor did the evidence show that pre-existing right knee bursitis was permanently worsened by service.  In that decision, the RO considered an additional lay statement from the Veteran.  He was notified of the denial by letter dated in April 2005, including his appellate rights.  The Veteran did not appeal this decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The Board must now determine if new and material evidence has been submitted since the time of the April 2005 final rating decision.  See 38 U.S.C.A. § 5108 (West 2002).  The evidence added to the record after the April 2005 final denial includes, in pertinent part, VA treatment records from 2005 to 2010 demonstrating that the Veteran has sought treatment for medical conditions involving his right leg.  This evidence is new because it has not been previously submitted to VA.

Regarding the materiality of the newly submitted evidence, the Veteran's previous claim for service connection for a chronic right leg condition was denied, in part, because the RO found that the Veteran did not have a chronic right leg condition.  The new lay and medical evidence diagnosing the Veteran with such a condition thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R.   § 3.156(a) (2011).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a right leg condition is reopened.


ORDER

The claim for service connection for a right leg condition is reopened, and the appeal is allowed to this extent only.


REMAND

Having reopened the Veteran's claim for service connection for a right leg condition, the Board must now determine whether the reopened claim may be granted on the merits.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect to the Veteran's reopened claim for service connection for a right leg condition.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the record contains evidence of a current right leg condition, in-service notation that the Veteran suffered from chronic right knee bursitis while in service in 1944, and the Veteran's lay statements regarding an etiological link between his current right leg condition and his military service.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's right leg condition and whether such disability is related to service.

Additionally, with regard to a claim such as this one that involves the possible question of aggravation of a preexisting condition, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2011).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

In the instant case, the Veteran's service treatment records suggest that he may have had an injury to his right leg that preexisted his active duty military service.  While the Veteran's entrance examination noted no such preexisting injuries, a March 1944 service treatment record indicates that the Veteran injured his right knee three years prior; such an injury would have preceded the Veteran's active duty service.  The possibility of aggravation of a preexisting condition must be considered on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  In particular, ensure that full copies of treatment records for the Veteran's right leg condition from all relevant VA Medical Centers have been associated with the claims file.  Indicate if such records are not available.  All attempts to secure this evidence must be documented in the claims folder.

If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After completing the above directive, schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's right leg disability.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that such a review was conducted.  The examiner must: 

a)  Describe with detail the nature of the Veteran's right leg condition.

b)  Provide an opinion whether the Veteran's right leg condition clearly and unmistakably (obviously or manifestly) existed prior to his active duty service;

c)  If the Veteran's right leg condition did not clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that a right leg condition originated during, or is etiologically related to, his active duty service, to include the in-service note from 1944 that the Veteran suffered from chronic bursitis of the right knee.

d)  If the Veteran's right leg condition did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether the disability clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be accomplished.  The examiner's written report shall be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

3.  Thereafter, the RO should readjudicate the Veteran's claim.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


